Vista la moción de desestimación pre-sentada por el demandante-tercerista-apelado y la certifica-ción que a la misma se acompaña, de la cual se desprende que con feeba 4 de junio de 1928 la parte demandada inter-puso recurso de apelación contra la sentencia dictada en 15 de mayo del mismo año a favor del demandante; que en 8 de junio los demandados solicitaron una prórroga de 30 días para preparar la exposición del caso, que les fué concedida; que en 7 de julio solicitaron la transcripción de la evidencia, concediéndoseles entonces una nueva prórroga de 30' días para su preparación; y que desde entonces los demandados no ban heebo gestión alguna para perfeccionar su apelación; y vista también la Regla 59 de este tribunal, se declara con lugar dieba moción de desestimación y en su consecuencia se desestima la apelación interpuesta contra la citada sentencia de la corte de Distrito de San Juan de fecba 15 de mayo del corriente año, en el caso arriba titulado.